Citation Nr: 0812791	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                 

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  During the hearing, he submitted additional lay 
evidence and waived his right to have it initially considered 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).  A transcript 
of the hearing is associated with the claims file.   

On April 10, 2008, the veteran's motion to advance his case 
on the Board's docket was granted pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he currently has 
right foot and ankle disabilities that are related to his 
period of active service.  

The veteran's service medical records show that on September 
13, 1976, the veteran was treated for a right ankle injury 
sustained while playing basketball.  The physical examination 
showed a full range of motion with no edema.  X-rays were 
negative, with no evidence of fracture.  The impression was 
of a possible strain.  The veteran was directed to apply ice 
to his ankle.  On September 14, 1976, the veteran underwent a 
follow-up evaluation.  At that time, the physical examination 
showed that the veteran's right ankle was swollen with loss 
of motion.  The impression was of a right ankle sprain and 
the veteran was directed to use an ace wrap with heat soaks.  
According to the records, in July 1977, the veteran underwent 
an expiration of term of service (ETS) examination.  At that 
time, in response to the question as to whether the veteran 
had ever had or if he currently had foot trouble, he 
responded "yes."  The veteran's feet and lower extremities 
were clinically evaluated as "normal."  

In October 2006, the veteran filed claims for service 
connection for a right foot disability and a right ankle 
disability.  At that time, he noted that during service, he 
injured his right foot, large toe, and ankle while on a 25 
mile road march.  The veteran stated that after his injury, 
he developed chronic pain in his right foot and ankle.      

In May 2007, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Little Rock, Arkansas, 
dated from October 2002 to March 2007.  The records reflect 
that in October 2002, the veteran had complaints of right 
foot pain.  In January 2007, he had x-rays taken of his feet.  
The x-rays were interpreted as showing normal screening 
radiographs of the bilateral feet.  In February 2007, the 
veteran was referred to podiatry where he was treated by 
C.D., M.D.  Dr. D. indicated that according to the veteran, 
his right foot pain started while he was in the military 
during a march in 1975.  The veteran noted that at present, 
the pain occurred in weight bearing activities.  The physical 
examination showed that the veteran had pain on any attempt 
of range of motion of the right first metacarpophalangeal 
joint (MPJ), with mild crepitus noted.  X-rays showed mild 
joint narrowing of the lateral right first MPJ.  The 
diagnosis was degenerative joint disease of the right first 
MPJ.  In a follow-up evaluation in February 2007, the veteran 
was diagnosed with right foot/right great toe pain likely 
secondary to arthritis.  

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  At that time, he testified that after a 25 mile road 
march during service, he developed swelling in his right foot 
and ankle.  The veteran stated that he sought treatment and 
was placed on bed rest for three to five days.  He indicated 
that after service, he developed chronic pain in his right 
foot and ankle.  According to the veteran, he did not seek 
treatment for his right foot and ankle pain for many years 
because he was taking care of his grandmother.  In 
approximately 2000, he sought treatment from Dr. C.D. at the 
Little Rock VAMC and was diagnosed with tendonitis.  The 
veteran reported that it was Dr. D.'s opinion that his 
current right foot and ankle disabilities were related to his 
in-service right ankle sprain.  According to the veteran, he 
was still receiving treatment from Dr. D. at the Little Rock 
VAMC.  

In light of the above, the Board observes that although the 
evidence of record includes outpatient treatment records from 
the Little Rock VAMC which include notations from Dr. C.D., 
there is no evidence of record of a specific statement from 
Dr. C.D. which addresses the pertinent question of whether 
the veteran currently has right foot or ankle disability(ies) 
which is related to his period of service, specifically to 
his in-service right ankle sprain.  Accordingly, any 
pertinent statements from Dr. C.D. should be obtained, if 
possible.  

The Board has also reviewed the claims file and finds that no 
VA medical examination has been provided the veteran to 
determine whether he has current right foot or ankle 
disability(ies) that is related to his period of service, 
specifically to his in-service right ankle sprain.  
Therefore, to assure full compliance with VA's duty to 
assist, the case should be remanded so that he may be 
scheduled for such an examination.

Additionally, while the evidence of record includes 
outpatient treatment records from the Little Rock VAMC, there 
are no records past March 2007.  Inasmuch as the VA is on 
notice of the existence of additional records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).






Accordingly, the case is REMANDED for the following action:

1.  All outpatient treatment records from 
the Little Rock VAMC, from March 2007 to 
the present, should be requested and 
associated with the claims folder.

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for right 
foot and ankle disabilities since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of record.  The 
veteran should be specifically asked to 
provide a statement from Dr. C.D. that he 
referred to in his February 2008 Travel 
Board hearing, which addresses the 
question of whether the veteran currently 
has right foot or ankle disability(ies) 
that is related to his period of active 
service, specifically his in-service right 
ankle sprain.      

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any right foot or ankle 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.   

After a review of the examination findings 
and the entire evidence of record, the 
examiner should respond to the following: 

Does the veteran have a current right foot 
disability?  If so, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed right foot disability, to 
include degenerative joint disease of the 
right first MPJ, is related to the 
veteran's period of active service, to 
include his in-service right ankle sprain? 

Does the veteran have a current right 
ankle disability?  If so, is it at least 
as likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed right ankle disability is 
related to the veteran's period of active 
service, to include his in-service right 
ankle sprain?

All opinions and conclusions expressed 
must be supported by a rationale.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate.

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



